PER CURIAM:
This claim was originally styled in the names of Charles Coleman and David Turley, but when the testimony indicated that the vehicle, a 1981 Chevette, was titled in the name of Patricia Coleman, the Court amended the style to reflect that fact.
David Turley, claimant’s son and driver of the vehicle at the time of the accident, testified that he was travelling on Route 61 from Marmet, West Virginia, when he lost control of the vehicle after encountering ice on a bridge. The incident occurred on February 11, 1983, at approximately 11:45 p.m. Mr. Turley testified that the road was dry except for the ice on the bridge. The vehicle was damaged in the amount of $1,181.43. It is alleged that respondent was negligent for failing to post the bridge with a sign stating bridge freezes before road.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins vs. Sims, 130 W. Va. 645, 46 S.E.2d 81 (1947). This Court has previously held that the mere presence of ice on a bridge in wintertime does not constitute negligence on the part of respondent. Furthermore, it is common knowledge that precipitation may freeze on bridge surfaces when other roadway areas are dry. Bodo vs. Dept. of Highways, 11 Ct.Cl. 179 (1976). The Court, therefore, denies the claim.
Claim disallowed.